Matter of Marcus v Sattler (2016 NY Slip Op 06901)





Matter of Marcus v Sattler


2016 NY Slip Op 06901


Decided on October 20, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 20, 2016

Sweeny, J.P., Renwick, Manzanet-Daniels, Gische, Webber, JJ.


2005 65/16 -4187

[*1]In re Alpheaus Marcus, Petitioner,
vHon. Lori Sattler, etc., et al., Respondents.


Alpheaus Marcus, petitioner pro se.
John W. McConnell, Office of Court Administration, New York (Lee Alan Adlerstein of counsel), for Hon. Lori Sattler, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: OCTOBER 20, 2016
CLERK